1 Ill. App.3d 518 (1971)
275 N.E.2d 268
THE PEOPLE OF THE STATE OF ILLINOIS, Plaintiff-Appellee,
v.
STEVEN SMITH (Impleaded), Defendant-Appellant.
No. 54820.
Illinois Appellate Court  First District.
September 13, 1971.
Gillis, Gildea & Rimland, of Chicago, (Jack P. Rimland and E. James Gildea, of counsel,) for appellant.
Edward V. Hanrahan, State's Attorney of Cook County, of Chicago, (Robert A. Novelle and Nicholas Taubert, Assistant State's Attorneys, of counsel,) for the People.
Abstract of Decision.
Judgment affirmed.